     Case 2:20-cv-02895-GW-AFM Document 1 Filed 03/27/20 Page 1 of 42 Page ID #:1




 1    POMERANTZ LLP
      Jennifer Pafiti (SBN 282790)
 2
      1100 Glendon Avenue, 15th Floor
 3    Los Angeles, CA 90024
 4
      Telephone: (310) 405-7190
      jpafiti@pomlaw.com
 5
 6    Attorney for Plaintiff
 7    - additional counsel on signature page -
 8
 9
                                UNITED STATES DISTRICT COURT
10                             CENTRAL DISTRICT OF CALIFORNIA
11
12    SHENGMING HUANG, Individually                 Case No.
13    and on Behalf of All Others Similarly
      Situated,                                     CLASS ACTION
14
15                                     Plaintiff,   COMPLAINT FOR
                                                    VIOLATIONS OF THE
16         vs.                                      FEDERAL SECURITIES LAWS
17
                                                    DEMAND FOR JURY TRIAL
18     NMC HEALTH PLC, PRASANTH
19     MANGHAT,     KHALIFA   BIN
       BUTTI, PRASHANTH SHENOY, H.
20
       J. MARK TOMPKINS, and B. R.
21     SHETTY,
22
                                    Defendants
23
24
25
26
27
28
29
30
     Case 2:20-cv-02895-GW-AFM Document 1 Filed 03/27/20 Page 2 of 42 Page ID #:2




 1
           Plaintiff Shengming Huang (“Plaintiff”), individually and on behalf of all other

 2   persons similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint
 3
     against Defendants (defined below), alleges the following based upon personal knowledge
 4
 5   as to Plaintiff and Plaintiff’s own acts, and information and belief as to all other matters,
 6
     based upon, inter alia, the investigation conducted by and through his attorneys, which
 7
     included, among other things, a review of the Defendants’ public documents, conference
 8
 9   calls and announcements made by Defendants, public filings, wire and press releases
10
     published by and regarding NMC Health Plc (“NMC” or the “Company”), and information
11
12   readily obtainable on the Internet. Plaintiff believes that substantial evidentiary support
13   will exist for the allegations set forth herein after a reasonable opportunity for discovery.
14
                                   NATURE OF THE ACTION
15
16         1.     This is a class action on behalf of persons or entities who purchased or
17
     otherwise acquired publicly traded NMC securities between March 13, 2016 and March
18
19   10, 2020, inclusive (the “Class Period”). Plaintiff seeks to recover compensable damages
20   caused by Defendants’ violations of the federal securities laws under the Securities
21
     Exchange Act of 1934 (the “Exchange Act”).
22
23                               JURISDICTION AND VENUE
24
           2.      The claims asserted herein arise under and pursuant to Sections 10(b) and
25
26   20(a) of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated

27   thereunder by the SEC (17 C.F.R. § 240.10b-5).
28
29                                           COMPLAINT
                                                 1
30
     Case 2:20-cv-02895-GW-AFM Document 1 Filed 03/27/20 Page 3 of 42 Page ID #:3



 1
           3.      This Court has jurisdiction over the subject matter of this action pursuant to

 2   28 U.S.C. § 1331, and Section 27 of the Exchange Act (15 U.S.C. §78aa).
 3
           4.      This Court has jurisdiction over each defendant named herein because each
 4
 5   defendant has sufficient minimum contacts with this District so as to render the exercise
 6
     of jurisdiction by this Court permissible under traditional notions of fair play and
 7
     substantial justice.
 8
 9         5.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) and
10
     Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)) as the alleged misstatements entered
11
12   and the subsequent damages took place in this judicial district.
13         6.      In connection with the acts, conduct and other wrongs alleged in this
14
     complaint, Defendants, directly or indirectly, used the means and instrumentalities of
15
16   interstate commerce, including but not limited to, the United States mails, interstate
17
     telephone communications and the facilities of the national securities exchange.
18
19                                           PARTIES
20         7.     Plaintiff, as set forth in the accompanying certification, incorporated by
21
     reference herein, purchased NMC securities during the Class Period and was
22
23   economically damaged thereby.
24
           8.     Defendant NMC, together with its subsidiaries, purports to provide
25
26   healthcare services in the United Arab Emirates, the United Kingdom, Spain, and

27   internationally. The Company purports to own and manage approximately 200 healthcare
28
     facilities, including hospitals, medical centers, long term care facilities, day surgery
29
                                            COMPLAINT
30                                              2
31
     Case 2:20-cv-02895-GW-AFM Document 1 Filed 03/27/20 Page 4 of 42 Page ID #:4



 1
     centers, fertility clinics, and home health services providers. The Company purports to

 2   offer medical services as well as research and medical services in the field of gynecology,
 3
     obstetrics, and human reproduction; and management services to hospitals, as well as
 4
 5   retail pharmaceutical goods.
 6
           9.     NMC is incorporated in England and Wales with its head office is located at
 7
     Devonshire House, Level 1 One Mayfair Place, London W1J 8AJ, United Kingdom.
 8
 9   NMC’s American Depositary Shares (“ADSs”) trade on the OTC Pink under the ticker
10
     symbol “NMHLY.”
11
12         10.    Defendant Prasanth Manghat (“Manghat”) served as the Company’s Chief
13   Executive Officer (“CEO”) and Executive Director from March 2017 until February
14
     2020. Previously, Manghat had served as the Company’s Deputy CEO and Chief
15
16   Financial Officer (“CFO”).
17
           11.    Defendant Khalifa Bin Butti, also known as Khalifa Butti Omeir Bin Yousef
18
19   and Khalifa Butti al-Muhairi, (“K. Bin Butti”) served as the Company’s Executive Vice
20   Chairman from July 2017 until February 2020 and as a Director from June 2017 until
21
     February 2020. K. Bin Butti purportedly owned 14.7% of NMC as of March 6, 2019.
22
23   Together with Defendant Shetty (defined below) and H.E. Saeed Bin Butti (“H.E. Bin
24
     Butti”), K. Bin Butti was noted as one of “the Company’s immediate and ultimate
25
26   controlling part[ies]” in the Annual Reports 2015, 2016, 2017, and 2018.

27
28
29
                                            COMPLAINT
30                                              3
31
     Case 2:20-cv-02895-GW-AFM Document 1 Filed 03/27/20 Page 5 of 42 Page ID #:5



 1
           12.         Defendant Prashanth Shenoy (“Shenoy”) has served as the Company’s Chief

 2   Financial Officer (“CFO”) since August 2017. Previously, Shenoy had served as the
 3
     Company’s Deputy CFO.
 4
 5         13.         Defendant H. J. Mark Tompkins (“Tompkins”) has served as the Company’s
 6
     Non-Executive (Joint) Chairman of the Board during the Class Period.
 7
           14.         Defendant B. R. Shetty (“Shetty”) founded the Company and served as the
 8
 9   Company’s CEO and Executive Vice Chairman until March 2017 and served as the
10
     Company’s Non-Executive Joint Chairman of the Board from March 2017 until February
11
12   2020. Shetty purportedly owned 19.2% of NMC as of March 6, 2019. Along with
13   Defendant K. Bin Butti and H.E. Bin Butti, Shetty was noted as one of the “the
14
     Company’s immediate and ultimate controlling part[ies]” in the Annual Reports 2015,
15
16   2016, 2017, and 2018.
17
           15.         Defendants Manghat, K. Bin Butti, Shenoy, Tompkins, and Shetty are
18
19   collectively referred to herein as the “Individual Defendants.”
20         16.         Each of the Individual Defendants:
21
                 (a)      directly participated in the management of the Company;
22
23               (b)      was directly involved in the day-to-day operations of the Company at the
24
                          highest levels;
25
26               (c)      was privy to confidential proprietary information concerning the

27                        Company and its business and operations;
28
29
                                               COMPLAINT
30                                                 4
31
     Case 2:20-cv-02895-GW-AFM Document 1 Filed 03/27/20 Page 6 of 42 Page ID #:6



 1
                 (d)      was directly or indirectly involved in drafting, producing, reviewing

 2                        and/or disseminating the false and misleading statements and information
 3
                          alleged herein;
 4
 5               (e)      was directly or indirectly involved in the oversight or implementation of
 6
                          the Company’s internal controls;
 7
                 (f)      was aware of or recklessly disregarded the fact that the false and
 8
 9                        misleading statements were being issued concerning the Company;
10
                          and/or
11
12               (g)      approved or ratified these statements in violation of the federal securities
13                        laws.
14
           17.         NMC is liable for the acts of the Individual Defendants and its employees
15
16   under the doctrine of respondeat superior and common law principles of agency because
17
     all of the wrongful acts complained of herein were carried out within the scope of their
18
19   employment.
20         18.         The scienter of the Individual Defendants and other employees and agents of
21
     the Company is similarly imputed to NMC under respondeat superior and agency
22
23   principles.
24
           19.         Defendants NMC and the Individual Defendants are collectively referred to
25
26   herein as “Defendants.”

27
28
29
                                                 COMPLAINT
30                                                   5
31
     Case 2:20-cv-02895-GW-AFM Document 1 Filed 03/27/20 Page 7 of 42 Page ID #:7



 1
                               SUBSTANTIVE ALLEGATIONS
 2
                                Materially False and Misleading
 3
 4                        Statements Issued During the Class Period
 5         20.   On or around March 13, 2016, NMC released its Annual Report & Accounts
 6
     2015 (“Annual Report 2015”).
 7
 8         21.   In the Annual Report 2015, Defendant Tompkins included his Chairman’s
 9
     2015 report to shareholders (“Chairman’s Report 2015”). In his Chairman’s Report 2015,
10
11   Defendant Tompkins stressed the Company’s strong financial base, strong risk
12   management, organic expansion and acquisitions.
13
           22.   In particular, Defendant Tompkins wrote the following in his Chairman’s
14
15   Report 2015 about the Company’s strong financial base:
16
           Any period of substantial growth and capital development needs to be
17         progressed against a background of a strong financial base.
18
                                          *      *     *
19
20         This strong financial base enabled the Company to restructure existing loans,
           reduce its cost of funds and create additional headroom to ensure that the
21         Group is conservatively financed.
22
     (Emphasis added.)
23
24         23.   The Regarding the Company’s risk management, Tompkins wrote the
25
     following in his Chairman’s Report 2015, in pertinent part:
26
27         In Q4, 2014 the management team, supported by [PricewaterhouseCoopers],
           implemented a full risk identification process with the risks facing the
28         business developed through a bottom-up/top-down review process which has
29
                                           COMPLAINT
30                                             6
31
     Case 2:20-cv-02895-GW-AFM Document 1 Filed 03/27/20 Page 8 of 42 Page ID #:8



 1
           been, and will be, reviewed during each financial year. There have been a few
           changes to the Group’s risk profile in the last 12 months including specific
 2         focus on those risks which are inherent as part of an acquisitive strategy for
 3         growth. A list of the risks facing the Group, how these are mitigated and what
           effect the principal risks could have on the Group are set out on pages 37 to
 4         39. The Board has taken a proactive stance in considering risk, and the
 5         board sees this as an essential element in the successful development of the
           Group and in creating long term value for our shareholders.
 6
 7   (Emphasis added.)
 8
           24.    The Annual Report 2015 expanded on Tompkins’ statements regarding risk
 9
10   management, stating in pertinent part:

11         NMC follows a conservative approach in risk taking and has implemented
12         controls and mitigation strategies in order to reduce those risks.
13                                         *       *     *
14
           There have been no material changes made to the Group’s strategic risk
15
           register in 2015 or changes to the relative importance or materiality of any
16         particular risk.
17
     (Emphasis added.)
18
19         25.    The Annual Report 2015, regarding potential conflicts of interest, stated the
20   following:
21
           The Board are aware of the interest that some Directors have in other
22
           businesses in which they have invested. Any conflicts of interest and related
23         party transactions that may arise are monitored by:
24
                  • A list of other relevant interests of each Director being circulated to
25                  the Board at each of its Board Meetings;
26                • Each of the Directors are asked to confirm that they have no other
                    interests which would conflict them for the purposes of any item to
27                  be discussed at the meeting; where such conflict is reported, the
28                  respective Director is not permitted to take part in the consideration
                    of that matter by the Board;
29
                                              COMPLAINT
30                                                7
31
     Case 2:20-cv-02895-GW-AFM Document 1 Filed 03/27/20 Page 9 of 42 Page ID #:9



 1                • Each Director discloses to the Board any related party transactions
                    in which they are connected, and such transactions are reported in
 2                  the Group’s financial statements.
 3
           Whilst Directors on the Board have other business interests, the Board do not
 4         consider that these, nor the time commitment that they require, affect the
 5         ability of such Directors to undertake their role or comply with their statutory
           obligations.
 6
 7         26.    The Annual Report 2015 touted the Company’s “strengthening of internal
 8
     controls,” stating in pertinent part:
 9
10         In recent years, as the Group has progressed an organic and inorganic growth
           strategy, in order to strengthen the governance and control structure further
11         across the Group, management have progressively been:
12
                  • incorporating additional key internal controls into its financial and
13
                    operational processes;
14                • implementing new policies and procedures covering all aspects of
15                  the Group’s accounting policies and controls;
                  • extending its Quality Team and the Group’s Quality and Clinical
16                  Governance processes;
17                • enhancing the Group’s Internal Audit function which independently
                    reviews and monitors key business processes[.]
18
19         27.    The Annual Report 2015 also listed several “key elements” of its controls and
20
     risk mitigation. These key elements included the following:
21
22                • A defined process for controlling capital expenditure, including
                    appropriate authorization levels, which is monitored and approved
23                  by the Board as appropriate.
24
                                           *    *      *
25                • A formal process through which approval for organic and inorganic
26                  expansion projects is given. A formal transaction request paper is
                    produced including details of the proposed transaction, how the
27
                    transaction will be financed, market studies, strategic benefits and
28                  longer term effects on the Group, due diligence and key transaction
                    risks are considered.
29
                                             COMPLAINT
30                                               8
31
     Case 2:20-cv-02895-GW-AFM Document 1 Filed 03/27/20 Page 10 of 42 Page ID #:10



 1
                                              *     *     *
                      • A delegation of authority which provides that very few individuals
 2                      within the organization have payment approval authority. Access to
 3                      cash is also restricted to very few individuals. All material
                        payments, including within the acquired businesses, are restricted to
 4                      the senior management team.
 5
            28.       The Annual Report 2015 was attested to by the Board of Directors in full,
 6
 7    and in particular with the Board “confirming to the best of [their] knowledge:”
 8
                      • The financial statements, prepared in accordance with the
 9                      International Financial Reporting Standards as adopted by the EU,
10                      give a true and fair view of the assets, liabilities, financial position
                        and profit or loss of the Company and the undertakings included in
11                      the consolidation taken as a whole; and
12                    • The Strategic Report includes a fair review of the development and
                        performance of the business and the position of the Company and
13
                        the undertakings included in the consolidation taken as a whole,
14                      together with a description of the principal risks and uncertainties
15                      they face.

16    (Emphasis added.)
17
            29.       The Annual Report 2015 stated the following regarding related party
18
19    transactions:
20
            RELATED PARTY TRANSACTIONS
21          These represent transactions with related parties, including major
22
            shareholders and senior management of the Group, and entities controlled,
            jointly controlled or significantly influenced by such parties, or where such
23          parties are members of the key management personnel of the entities. Pricing
24          policies and terms of all transactions are approved by the management of the
            Group.
25
26          The Company’s immediate and ultimate controlling party is a group of three
            individuals (H.E. Saeed Bin Butti, Dr B.R. Shetty and Mr Khalifa Bin Butti)
27
            who are all shareholders and of whom one is a director of the Company and
28          who together have the ability to control the company. As the immediate and
29
                                                COMPLAINT
30                                                  9
31
     Case 2:20-cv-02895-GW-AFM Document 1 Filed 03/27/20 Page 11 of 42 Page ID #:11



 1
            ultimate controlling party is a group of individuals, it does not produce
            consolidated financial statements.
 2
 3          RELATIONSHIP AGREEMENT
            The Controlling Shareholders and the Company have entered into a
 4          relationship agreement, the principal purpose of which is to ensure that the
 5          Company is capable of carrying out its business independently of the
            Controlling Shareholders and that transactions and relationships with the
 6
            Controlling Shareholders are at arm’s length and on a normal commercial
 7          basis.
 8
            In accordance with the terms of the relationship agreement, the Controlling
 9          Shareholders have a collective right to appoint a number of Directors to the
10          Board depending upon the level of their respective shareholdings. This
            entitlement reduces or is removed as the collective shareholdings reduce.
11          The relationship agreement includes provisions to ensure that the Board
12          remains independent.
13                                         *      *     *
14
            RELATED PARTY TRANSACTIONS
15
            These represent transactions with related parties, i.e. major shareholders and
16          senior management of the Company, and entities controlled, jointly controlled
17
            or significantly influenced by such parties. Pricing policies and terms of all
            transactions are approved by the management of the Company.
18
19          The Company’s immediate and ultimate controlling party is a group of three
            individuals (H.E. Saeed Bin Butti, Dr B.R. Shetty and Mr Khalifa Bin Butti)
20          who are all shareholders and of whom one is a director of the Company and
21          who together have the ability to control the Company.
22
      (Emphasis added.)
23
            30.   The Annual Report 2015 stated that the Company’s “CASH AND CASH
24
25    EQUIVALENTS AT 31 DECEMBER [2015]” was $84,024,000.
26
            31.   On or around March 7, 2017, NMC released its Annual Report & Accounts
27
28    2016 (“Annual Report 2016”).
29
                                            COMPLAINT
30                                             10
31
     Case 2:20-cv-02895-GW-AFM Document 1 Filed 03/27/20 Page 12 of 42 Page ID #:12



 1
            32.    In the Annual Report 2016, the Non-Executive Chairman, Tompkins,

 2    included his Chairman’s 2016 report to shareholders (“Chairman’s Report 2016”). In his
 3
      Chairman’s Report 2016, Tompkins stressed the Company’s acquisitions, organic
 4
 5    expansion, and financial stability.
 6
            33.    In particular, Tompkins wrote the following, in pertinent part, about the
 7
      Company’s financial stability in his Chairman’s Report 2016 report to shareholders:
 8
 9          In 2016, the Board have been keen to retain flexibility with regards to
10          financing, as well as ensuring that the Group is well funded for both general
            working capital purposes and to facilitate strategic acquisitions.
11
12          34.    The Annual Report 2016 stated the following regarding risk management, in
13    pertinent part:
14
            NMC follows a conservative approach in risk taking and has implemented
15
            controls and mitigation strategies in order to reduce those risks.
16
17
                                              *      *      *

18          There have been no material changes made to the Group’s strategic risk
19          register in 2016.
20    (Emphasis added.)
21
            35.    The Annual Report 2016 reiterated the Annual Report 2015 regarding the
22
23    Board and potential conflicts of interest, stating in pertinent part:
24
            The Board are aware of the interest that some Directors have in other
25          businesses in which they have invested. Any conflicts of interest and related
26          party transactions that may arise are monitored by:

27                 • A list of other relevant interests of each Director being circulated to
28                   the Board at each of its Board Meetings;
29
                                              COMPLAINT
30                                               11
31
     Case 2:20-cv-02895-GW-AFM Document 1 Filed 03/27/20 Page 13 of 42 Page ID #:13



 1                • Each of the Directors are asked to confirm that they have no other
                    interests which would conflict them for the purposes of any item to
 2                  be discussed at the meeting; where such conflict is reported, the
 3                  respective Director is not permitted to take part in the consideration
                    of that matter by the Board;
 4
                  • Each Director discloses to the Board any related party transactions
 5                  in which they are connected, and such transactions are reported in
                    the Group’s financial statements.
 6
 7          Whilst Directors on the Board have other business interests, the Board do not
 8          consider that these, nor the time commitment that they require, affect the
            ability of such Directors to undertake their role or comply with their statutory
 9          obligations.
10
            36.   The Annual Report 2016, in a section approved by the Board and signed on
11
12    its behalf by Tompkins, also listed and reiterated several “key elements” of its controls
13
      and risk mitigation from the Annual Report 2015. These key elements included the follow
14
15                • A defined process for controlling capital expenditure, including
                    appropriate authorization levels, which is monitored and approved
16                  by the Board as appropriate.
17
                                            *      *      *
18
19                • A formal process through which approval for organic and inorganic
                    expansion projects is given. A formal transaction request paper is
20
                    produced including details of the proposed transaction, how the
21                  transaction will be financed, market studies, strategic benefits and
22                  longer term effects on the Group, due diligence and key transaction
                    risks are considered.
23
24                                          *      *      *
25
                  • A delegation of authority which provides that very few individuals
26                  within the organization have significant payment approval authority.
                    Access to cash is also restricted to very few individuals. All material
27
                    payments, including within the acquired businesses, are restricted to
28                  the senior management team.
29
                                             COMPLAINT
30                                              12
31
     Case 2:20-cv-02895-GW-AFM Document 1 Filed 03/27/20 Page 14 of 42 Page ID #:14



 1
            37.    The Annual Report 2016 also touted the independent and regulatory controls
 2
 3    on the Company in conjunction with its internal auditing.
 4          38.    The Annual Report 2016 reiterated the Annual Report 2015 regarding related
 5
      party transactions, stating the following:
 6
 7          RELATED PARTY TRANSACTIONS
            These represent transactions with related parties, including major
 8
            shareholders and senior management of the Group, and entities controlled,
 9          jointly controlled or significantly influenced by such parties, or where such
10          parties are members of the key management personnel of the entities. Pricing
            policies and terms of all transactions are approved by the management of the
11          Group.
12
            The Company’s immediate and ultimate controlling party is a group of three
13          individuals (H.E. Saeed Bin Butti, Dr BR Shetty and Mr Khalifa Bin Butti)
14          who are all shareholders and of whom one is a director of the Company and
            who together have the ability to control the company. As the immediate and
15
            ultimate controlling party is a group of individuals, it does not produce
16          consolidated financial statements.
17
            RELATIONSHIP AGREEMENT
18          The Controlling Shareholders and the Company have entered into a
19          relationship agreement, the principal purpose of which is to ensure that the
            Company is capable of carrying out its business independently of the
20          Controlling Shareholders and that transactions and relationships with the
21          Controlling Shareholders are at arm’s length and on a normal commercial
            basis.
22
23          In accordance with the terms of the relationship agreement, the Controlling
            Shareholders have a collective right to appoint a number of Directors to the
24
            Board depending upon the level of their respective shareholdings. This
25          entitlement reduces or is removed as the collective shareholdings reduce.
26          The relationship agreement includes provisions to ensure that the Board
            remains independent.
27
28                                           *     *    *
29
                                             COMPLAINT
30                                              13
31
     Case 2:20-cv-02895-GW-AFM Document 1 Filed 03/27/20 Page 15 of 42 Page ID #:15



 1
 2          RELATED PARTY TRANSACTIONS
 3          These represent transactions with related parties, i.e. major shareholders and
            senior management of the Company, and entities controlled, jointly controlled
 4          or significantly influenced by such parties. Pricing policies and terms of all
 5          transactions are approved by the management of the Company.
 6
            The Company’s immediate and ultimate controlling party is a group of three
 7          individuals (H.E. Saeed Bin Butti, Dr BR Shetty and Mr Khalifa Bin Butti)
            who are all shareholders and of whom one is a director of the Company and
 8
            who together have the ability to control the Company. As the immediate and
 9          ultimate controlling party is a group of individuals, it does not produce
10          consolidated financial statements.

11    (Emphasis added.)
12
            39.   The Annual Report 2016 stated that the Company’s “CASH AND CASH
13
14    EQUIVALENTS AT 31 DECEMBER [2016]” as $433,403,000.
15
            40.   On or around March 6, 2018, NMC released its Annual Report & Accounts
16
17
      2017 (“Annual Report 2017”).

18          41.   In the Annual Report 2017, the then-new CEO, Defendant Manghat, included
19
      his Chief Executive Officer’s Review to shareholders. Therein, Manghat stressed the
20
21    Company’s growth. In particular, he stated the following:
22
            VIEWING THE FUTURE WITH OPTIMISM, DESPITE ALL
23          CHALLENGES
            NMC has moved from success to success over the past many years and I see
24
            no reason why this should change in the foreseeable future, despite an
25          otherwise challenging environment.
26
                                           *      *     *
27
28          The Company continues to benefit from ready access to debt financing and a
            supportive shareholder base that we will not take for granted. While we
29
                                            COMPLAINT
30                                             14
31
     Case 2:20-cv-02895-GW-AFM Document 1 Filed 03/27/20 Page 16 of 42 Page ID #:16



 1
            continue to apply strict criteria to our expansion opportunities, this
            backdrop gives us confidence in addressing any future funding
 2          requirements to support our ambitious growth plans.
 3
      (Emphasis added.)
 4
 5          42.    The Annual Report 2017 stated the following, in pertinent part, regarding risk
 6
      management: NMC follows a conservative approach in risk taking and has implemented
 7
      controls and mitigation strategies in order to reduce those risks.
 8
 9          43.    The Annual Report 2017 stated the following, in pertinent part, regarding
10
      internal controls:
11
12          The Board and management team have strengthened internal controls and kept
            approach to risk under review during the period of sustained growth and
13          integration.
14
                                             *      *     *
15
16          The Board has overall responsibility for the Group’s systems of internal
17
            control and on behalf of the Board, the Audit Committee has been engaged in
            the process of ensuring that management have established continuous
18          processes for identifying, evaluating and managing the risks the Group faces.
19          These processes include the reporting from the finance department on Group
            performance, the work of the internal auditors and issues identified by the
20          external auditors to the extent covered by their audit work. The Board is
21          responsible for monitoring the ongoing effectiveness of these systems and for
            conducting a formal annual review of the effectiveness of the Group’s internal
22
            controls.
23                                          *      *    *
24
            In reviewing the effectiveness of the internal controls in place during the year,
25          the Audit Committee considered, amongst other matters, manual controls in
26          place, the independence of the separate operating units, the delegation of
            authority, the balance of centralized and decentralized systems and the
27          reporting process in relation to exceptional items.
28
29
                                             COMPLAINT
30                                              15
31
     Case 2:20-cv-02895-GW-AFM Document 1 Filed 03/27/20 Page 17 of 42 Page ID #:17



 1
             44.    The Annual Report 2017 stated the following regarding the Board and

 2    potential conflicts of interest, in pertinent part:
 3
             The Board are aware of the interest that some Directors have in other
 4           businesses in which they have invested. Any conflicts of interest and related
 5           part transactions that may arise are monitored with:
 6
                    • Each of the Directors are asked to confirm that they have no other
 7                    interests which would conflict them for the purposes of any item to
 8
                      be discussed at the meeting; where such conflict is reported, the
                      respective Director is not permitted to take part in the consideration
 9                    of that matter by the Board;
10                  • Each Director discloses to the Board any related party transactions
                      in which they are connected, and such transactions are reported in
11                    the Group’s financial statements.
12
             Whilst Directors on the Board have other business interests, the Board do not
13
             consider that these, nor the time commitment that they require, affect the
14           ability of such Directors to undertake their role or comply with their statutory
15
             obligations.

16           45.    The Annual Report 2017 reiterated the Annual Reports of 2015 and 2016 and
17
      listed several “key elements” of its controls and risk mitigation, stating in pertinent part:
18
19                  • A defined process for controlling capital expenditure, including
                      appropriate authorization levels, which is monitored and approved
20
                      by the Board as appropriate.
21
                                             *    *     *
22
                    • A formal process through which approval for organic and inorganic
23                    expansion projects is given. A formal transaction request paper is
                      produced including details of the proposed transaction, how the
24
                      transaction will be financed, market studies, strategic benefits and
25                    longer term effects on the Group, due diligence and key
26                    transaction risks are considered.

27    (Emphasis added.)
28
29
                                                COMPLAINT
30                                                 16
31
     Case 2:20-cv-02895-GW-AFM Document 1 Filed 03/27/20 Page 18 of 42 Page ID #:18



 1
            46.    The Annual Report 2017 reiterated the Annual Reports 2015 and 2016

 2    regarding related party transactions, stating the following:
 3
 4
 5          RELATED PARTY TRANSACTIONS
            These represent transactions with related parties, including major
 6
            shareholders and senior management of the Group, and entities controlled,
 7          jointly controlled or significantly influenced by such parties, or where such
            parties are members of the key management personnel of the entities. Pricing
 8
            policies and terms of all transactions are approved by the management of the
 9          Group.
10
            The Company’s immediate and ultimate controlling party is a group of three
11          individuals (H.E. Saeed Bin Butti, Dr BR Shetty and Mr Khalifa Bin Butti)
12          who are all shareholders and of whom two are directors of the Company and
            who together have the ability to control the company. As the immediate and
13          ultimate controlling party is a group of individuals, it does not produce
14          consolidated financial statements.
15
            RELATIONSHIP AGREEMENT
16          The Controlling Shareholders and the Company have entered into a
17
            relationship agreement, the principal purpose of which is to ensure that the
            Company is capable of carrying out its business independently of the
18          Controlling Shareholders and that transactions and relationships with the
19          Controlling Shareholders are at arm’s length and on a normal commercial
            basis.
20
21          In accordance with the terms of the relationship agreement, the Controlling
            Shareholders have a collective right to appoint a number of Directors to the
22
            Board depending upon the level of their respective shareholdings. This
23          entitlement reduces or is removed as the collective shareholdings reduce.
            The relationship agreement includes provisions to ensure that the Board
24
            remains independent.
25
26
                                             *     *      *
27
            RELATED PARTY TRANSACTIONS
28
29
                                             COMPLAINT
30                                              17
31
     Case 2:20-cv-02895-GW-AFM Document 1 Filed 03/27/20 Page 19 of 42 Page ID #:19



 1
            These represent transactions with related parties, i.e. major shareholders and
            senior management of the Company, and entities controlled, jointly controlled
 2          or significantly influenced by such parties. Pricing policies and terms of all
 3          transactions are approved by the management of the Company.
 4          The Company’s immediate and ultimate controlling party is a group of three
 5          individuals (H.E. Saeed Bin Butti, Dr BR Shetty and Mr Khalifa Bin Butti)
            who are all shareholders and of whom two are directors of the Company and
 6
            who together have the ability to control the Company.
 7
      (Emphasis added.)
 8
 9          47.    The Annual Report 2017 also added the following regarding related party
10
      transactions, in pertinent part:
11
12          TERMS AND CONDITIONS OF TRANSACTIONS WITH RELATED
            PARTIES
13          The sales to and purchases from related parties are made on terms
14          equivalent to those that prevail in arm’s length transactions.
15
      (Emphasis added.)
16
17
            48.    The Annual Report 2017 stated that the Company’s “CASH AND CASH

18    EQUIVALENTS AT 31 DECEMBER [2017]” as $206,462,000.
19
            49.    On or around March 6, 2019, NMC released its Annual Report & Accounts
20
21    2018 (“Annual Report 2018”).
22
            50.    The Annual Report 2018 stated the following, in pertinent part, regarding risk
23
      management:
24
25          Risk management is an integral part of the success of our strategic journey
26          The Board consider the identification and mitigation of material risks and
            uncertainties faced by the Group as a key issue to be monitored at all levels
27          of the organization.
28
29
                                             COMPLAINT
30                                              18
31
     Case 2:20-cv-02895-GW-AFM Document 1 Filed 03/27/20 Page 20 of 42 Page ID #:20



 1
            51.    The Annual Report 2018, reiterated the Annual Reports of 2015, 2016, and

 2    2017 and listed many principal risks and their mitigations. These controls and mitigations
 3
      included, in pertinent part:
 4
 5                 • Board oversight in approving and monitoring strategic projects
                   • Project management controls
 6
                   • Detailed market and business appraisal and comprehensive due
 7                   diligence processes
 8
                                              *     *      *
 9
10                 • Full due diligence
11
                                              *     *      *
12
13                 • Rigorous analysis of value of the acquisition
                   • Focus on the corporate cultures involved
14
15          52.    The Annual Report 2018 touted the internal controls of the Company, stating
16
      in pertinent part:
17
            The Board and management team have strengthened internal controls and kept
18
            approach to risk under review during the period of sustained growth and
19          integration.
20
            53.    The Annual Report 2018, reiterated the Annual Reports 2015, 2016, and 2017
21
22    regarding the Board and potential conflicts of interest, stating in pertinent part:
23          The Board are aware that some Directors have interests in other businesses in
24          which they have invested. Any conflicts of interest and related party
            transactions that may arise are monitored with:
25
26                 • Each of the Directors are asked to confirm that they have no other
27                   interests which would conflict them for the purposes of any item to
                     be discussed at the meeting; where such conflict is reported, the
28
29
                                              COMPLAINT
30                                               19
31
     Case 2:20-cv-02895-GW-AFM Document 1 Filed 03/27/20 Page 21 of 42 Page ID #:21



 1
                      respective Director is not permitted to take part in the consideration
                      of that matter by the Board;
 2                  • Each Director discloses to the Board any related party transactions
 3                    in which they are connected, and such transactions are reported in
                      the Group’s financial statements.
 4
 5           Whilst Directors on the Board have other business interests, the Board do not
             consider that these, nor the time commitment that they require, affect the
 6
             ability of such Directors to undertake their role or comply with their statutory
 7           obligations.
 8
             54.    The Annual Report 2018 stated the following regarding the Board and
 9
10    potential conflicts of interest, in pertinent part:
11           Alignment of risk assurance with business growth
12           While progressing its organic and inorganic growth strategy, over the last two
             years the Group has dedicated significant resources to integrating its recently
13
             acquired facilities while consolidating the market position of its legacy
14           facilities, mainly in the UAE. Further, as the risks that the Group is exposed
             to continue to evolve (mainly due to macro-economic uncertainly and the
15
             uncertainty resulting from regulatory and technological disruption in the
16           healthcare sector) the Group is constantly re-evaluating the design
17           effectiveness of key controls.

18           55.    The Annual Report 2018 reiterated the Annual Reports 2015, 2016, and 2017
19
      and listed several “key elements” of its controls and risk mitigation. These key elements
20
21    included the following:
22
                    • Approval and review of the annual budget and long-term forecasts;
23                  • Group Strategy including the risks and risk mitigation in relation to
24                    the same; and
                    • Capital expenditure, financial structuring and acquisition and
25                    investment decisions.
26                  • Formalized delegations of authority and lines of accountability as
                      part of the Group’s “cluster management structure” provides a
27
                      mechanism to monitor performance and operations of a manageable
28                    number of facilities in sufficient detail covering monthly operational
29
                                                COMPLAINT
30                                                 20
31
     Case 2:20-cv-02895-GW-AFM Document 1 Filed 03/27/20 Page 22 of 42 Page ID #:22



 1
                       and financial reporting including monthly comparison of results and
                       against budget and forecast, and a review of key KPIs.
 2
 3                                            *    *      *
 4                 • Policies, procedures and controls covering:
 5                 • The preparation of financial statements of each subsidiary in
                     accordance with IFRS, local tax and regulatory requirements (a
 6
                     complete audit is carried out by the auditors of significant
 7                   subsidiaries for the purposes of the Group’s year-end financial
 8                   statement);
                   • The preparation of 20 standardized monthly/daily reports in
 9                   accordance with accounting policies of the Group, which are
10                   formalized in a Group accounting manual given to all the
                     subsidiaries. This accounting manual is regularly updated to
11
                     incorporate any changes to IFRS and regulation;
12                 • The formal process for organic and inorganic expansion projects
13
                     with full assessments of potential acquisitions or other material
                     investments including due diligence, financing, market studies, risk
14                   analysis, strategic benefits to the Group;
15                 • The Group’s mitigation plans with respect to its strategic risks,
                     including cyber risks and protection of personal data; and
16
                   • The Group’s long term viability and going concern basis of
17                   accounting. These are conducted using both internal resources and
                     external consultants.
18
19                                            *    *      *
20
            Therefore, all of our facilities and businesses we have an appropriate and
21          relevant structure to provide effective and efficient management and clear
            lines of accountability of both clinical and non-clinical areas. The Senior
22
            Management Team believes that these divisions of responsibility at both
23          facility and corporate levels provide a natural check and balance across all
24          internal control areas.

25          56.    The Annual Report 2018 stated the following regarding the Company’s
26
      internal controls, in pertinent part:
27
28          In reviewing the effectiveness of the internal controls in place during the year,
            the Audit Committee considered, amongst other matters, the enhancements to
29
                                              COMPLAINT
30                                               21
31
     Case 2:20-cv-02895-GW-AFM Document 1 Filed 03/27/20 Page 23 of 42 Page ID #:23



 1
            the control framework, manual controls in place, the independence of the
            separate operating units, the delegated authorities, the balance of centralized
 2          and decentralized systems and the reporting process in relation to exceptional
 3          items.
 4                                           *     *      *
 5
            The Board has reviewed the effectiveness of the Group’s systems of internal
 6
            controls for the 2018 financial year, in light of the key elements of the Group’s
 7          internal controls outlined above. Given the additional internal controls that
            have been incorporated into the Group’s financial and operational reporting
 8
            process, such that sufficient internal controls were in place to monitor the
 9          Group’s key risks, the Board believes, having evaluated the both the design
10          and operating effectiveness of the internal controls and procedures, that these
            were effective during the period covered by this report. The Board also
11          believes that the process undertaken by the Board and its Committees to
12          monitor the internal control environment, accords with the guidance provided
            in the FRC’s Guidance on Risk Management, Internal Control and Related
13          Financial and Business Reporting.
14
            57.   The Annual Report 2018 stated that the Company’s “CASH AND CASH
15
16    EQUIVALENTS AT 31 DECEMBER [2018]” as $308,076,000.
17
            58.   The Annual Report 2018 listed $4,679,000 under “Finance lease liability” on
18
19    31 December 2018.
20          59.   On or around August 22, 2019, NMC released its Financial Report for the
21
      Six Months Ended 30 June 2019 (“H1 2019”).
22
23          60.   The H1 2019, updated its lease liabilities by adding $352,203,000. This was
24
      noted as “[f]ollowing a review of lease data validation during the IFRS 16 transition
25
26    process, additional lease payments were identified which were previously not part of

27    operating lease commitments.”
28
29
                                             COMPLAINT
30                                              22
31
     Case 2:20-cv-02895-GW-AFM Document 1 Filed 03/27/20 Page 24 of 42 Page ID #:24



 1
            61.    On November 11, 2019, NMC issued a press release entitled “Progress on

 2    key governance initiatives; Enhanced disclosure on Supply Chain Financing being utilized
 3
      by NMC’s Distribution suppliers[.]” (the “November; 2019 Press Release”).               The
 4
 5    November 2019 Press Release was meant, in part, to “provide[] greater clarity on Supply
 6
      Chain Financing utilized by the company’s non-healthcare, Distribution suppliers.”
 7
            62.    The November 2019 Press Release explained its suppliers use of supply chain
 8
 9    financing, stating in pertinent part:
10
            [I]n order to support its vendors and facilitate the stringent demands of such
11          contracts, NMC permits receivable financing for its suppliers through supply
12          chain programs. Key features of all such programs include:
13                 - Financing is arranged after NMC guarantees payment to the supplier
14                   for the full provision of contracted goods/services
                   - All supply chain financing arrangements are initiated by suppliers -
15
                     All costs of supply chain financing are always borne by the suppliers
16                 - The financing is non-recourse to NMC
17
                   - NMC supports suppliers’ initiatives for supply chain financing
                     through reputed platforms
18
19          63.    The statements contained in ¶¶ 20-62 were materially false and/or misleading
20    because they misrepresented and failed to disclose the following adverse facts pertaining
21
      to the Company’s business, operations and prospects, which were known to Defendants
22
23    or recklessly disregarded by them. Specifically, Defendants made false and/or misleading
24
      statements and/or failed to disclose that: (i) the Company lacked effective internal controls
25
26    and risk management; (ii) the Company engaged in undisclosed and extensive related

27    party and de facto related party transactions; (iii) NMC’s debts were significantly
28
      understated and obfuscated; (iv) NMC’s cash-on-hand figures were overstated; (v) NMC’s
29
                                              COMPLAINT
30                                               23
31
     Case 2:20-cv-02895-GW-AFM Document 1 Filed 03/27/20 Page 25 of 42 Page ID #:25



 1
      principal shareholders were not accurately reporting or accounting their interests or stakes

 2    in the Company; (vi) NMC did not review or know their principal shareholders interests
 3
      or stakes in the Company; (vii) consequently, the Company was not enforcing its
 4
 5    Relationship Agreement with the principal shareholders; and (viii) as a result, Defendants’
 6
      statements about NMC’s business, operations, and prospects, were materially false and
 7
      misleading and/or lacked a reasonable basis at all relevant times.
 8
 9                              THE TRUTH BEGINS TO EMERGE
10
             64.    On December 17, 2019, Muddy Waters Capital LLC (“Muddy Waters”)
11
      published a report (the “Report”) explaining that NMC had misled investors and failed to
12
13    disclose: (i) its lack of internal controls; (ii) (de facto) related party transactions; (iii) its
14
      true debt burden; (iv) its true cash-on-hand and asset values; and (v) its use of reverse
15
16    factoring.
17           65.    The Report noted that NMC’s build-out costs of NMC Royal Women’s
18
      Hospital (then-named Brightpoint Hospital) were double the market price – as opposed to
19
20    NMC’s continued statements regarding its internal controls and lack of improper related
21
      party transactions. Muddy Waters stated the following regarding this transaction’s costs,
22
23    in pertinent part:
24           Reasonably sophisticated hospitals in the UAE seem to cost $3,000 to $4,000
25           per square meter to build on an all-in cost basis, and the trend is broadly
             consistent across metropolitan areas in the Gulf states. We calculate that NMC
26
             Royal Women’s, on the other hand, cost $7,700 per square meter. This is more
27           than double the average cost of the group of hospitals we examined.
28
29
                                                COMPLAINT
30                                                 24
31
     Case 2:20-cv-02895-GW-AFM Document 1 Filed 03/27/20 Page 26 of 42 Page ID #:26



 1
            66.   The primary contractor for that project was Modular Concepts, LLC

 2    (“Modular Concepts”), a Defendant Shetty controlled company. The Report noted that
 3
      Modular Concepts has built many hospitals for NMC and its management. In fact,
 4
 5    according to the Report, relying on the Indian credit rating agency ICRA, NMC provides
 6
      80% of Modular Concepts revenues. Modular Concepts is also 30% owned by Pradeep
 7
      Rai (“Rai”), NMC’s Head of Procurement. Rai is also Defendant Shetty’s long-time
 8
 9    confidant and a non-blood relative.
10
            67.   The Report noted that the Royal Women’s Hospital project also included the
11
12    KBBO Group, a Defendant K. Bin Butti controlled company.
13          68.   The Report noted that in March 2018, NMC acquired 70% of Premier Care
14
      Home Medical and Health Care LLC (“Premier”) for $36.4 million cash. The sole advisor
15
16    to the transaction was Guggenheim KBBO Partners Investment Banking – a joint venture
17
      of KBBO Group. Premier was founded in 2014 and 91% of the sale was for intangibles.
18
19    The Report found that Premier’s facility was only 280 square meters and employed only
20    nine people – and the facility did not have authorization to conduct medical procedures.
21
      In November 2018, NMC ceded a 1% share of Premier to H.E. Bin Butti. In November
22
23    2019, NMC purchased another 30% stake in Premier.
24
            69.   The Report noted that in 2018, NMC acquired 70% of CosmeSurge from
25
26    KBBO Group for $170 million (12x EBIDA) without any third-party valuation.

27          70.   The Report noted that Muddy Waters added up NMC’s financial statements
28
      and determined NMC to have $491 million cash-on-hand at year-end 2018. However,
29
                                            COMPLAINT
30                                             25
31
     Case 2:20-cv-02895-GW-AFM Document 1 Filed 03/27/20 Page 27 of 42 Page ID #:27



 1
      NMC’s interest expense of its debt is 5.7% and the Company’s annual interest income

 2    average was 0.77%. The Report noted that NMC’s interest income is too low for its
 3
      reported cash balances.
 4
 5          71.    According to the Report, following the Aspen acquisition, NMC has not
 6
      included the approximately $320 million finance leases the Company inherited. The
 7
      Report claims that this is in addition to the $352.2 million of operating leases which NMC
 8
 9    failed to include in its Annual Report 2018 but then disclosed in its H1 2019. Moreover,
10
      the Report claims that the undiscounted liability NMC holds from the Aspen acquisition
11
12    is approximately $450 million, not $350 million (as of Fiscal Year 2018, Aspen’s filings
13    included minimum noncancelable undiscounted lease payments of £353 million).
14
            72.    The Report noted that, as opposed to long-standing impressions, NMC has
15
16    been utilizing supply chain financing facilities, i.e. “reverse factoring.” The Report stated
17
      in pertinent part:
18
19          We found reverse factoring facilities for NMC arranged by Credit Suisse and
            Channel Finance S.A. Both are recourse to NMC.
20
21                                           *      *     *
22
            The Moody’s analyst recently confirmed his understanding that NMC does
23          not engage in reverse factoring. However, a July 2019 sell-side report on NMC
            mentioned two Credit Suisse supply chain finance funds that own payables of
24
            NMC; NMC then apparently denied this was reverse factoring because the
25          payables were not tied to a single supplier, which the sell-side analyst
26          dismissed as a “borderline technicality”.

27          The reality is that NMC does engage in reverse factoring, and it goes beyond
28          the Credit Suisse amounts. In addition to the Credit Suisse funds, we found a
            facility issued by an entity called Channel Finance. Just as importantly, we
29
                                              COMPLAINT
30                                               26
31
     Case 2:20-cv-02895-GW-AFM Document 1 Filed 03/27/20 Page 28 of 42 Page ID #:28



 1
            suspect that NMC’s reported debt does not include these reverse factoring
            facilities. Interestingly, in November 2019, the notes financing the facility
 2          were de-listed, which could be an attempt to conceal this facility.
 3
            73.    Reverse factoring, as summarized by a Barron’s article covering the Report,
 4
 5    is described as:
 6
            [A] third party pays off the company’s suppliers early, and the company pays
 7          the financier back at a later date. . . In short, reverse factoring transactions
            allow companies to put off paying suppliers for longer, while suppliers get
 8
            paid on time.
 9
10          Meanwhile, accounting and credit-rating firms are starting to express some
            significant concerns about supply-chain finance and reverse factoring. In
11          particular, they are worried that companies that use this technique are not
12          disclosing an accurate picture of their total debt loads. There are also worries
            because of the role reverse factoring played in the high-profile collapses of the
13          U.K.’s Carillion and Spain’s Abengoa.
14
                                             *      *      *
15
16          And while reverse factoring can boost company cash in the short term, it
17
            comes with risks if a company falls into distress, the Moody’s analysts wrote.

18          “Many non-financial corporates have created a ‘tiger trap’ financing
19          arrangement,” they said. “With inadequate disclosure, the [reverse factoring]
            facility can lie hidden in the capital structure until…[it leaves] a big liquidity
20          hole which magnifies and intensifies the underlying problem.”
21
      (Emphasis added.)
22
23          74.    On this news, NMC ADSs fell $11.68, per ADS or over 33.6%, to close at
24
      $23.00 per ADS on December 17, 2019, from its December 16, 2019 close at $34.68,
25
26    damaging investors.

27          75.    Then, on January 8, 2020, NMC issued a press release entitled “KBBO
28
      pricing announcement” which acknowledged and downplayed Defendant K. Bin Butti and
29
                                             COMPLAINT
30                                              27
31
     Case 2:20-cv-02895-GW-AFM Document 1 Filed 03/27/20 Page 29 of 42 Page ID #:29



 1
      H.E. Bin Butti’s 31.2 million shares sell-off, which equates to roughly 15% of the

 2    Company, from January 7, 2020.
 3
            76.    On this news, NMC ADSs fell $6.48 per ADS, or over 28.4%, to close at
 4
 5    $16.36 per ADS on January 8, 2020 from its January 6, 2020 close at $22.84, further
 6
      damaging investors.
 7
            77.    Then, on February 14, 2020, NMC issued a press release with preliminary
 8
 9    share data, unverified, provided by Defendant K. Bin Butti, H.E. Bin Butti, and Defendant
10
      Shetty. The press release confirmed the need for greater clarity from its long-time
11
12    principal shareholders, stating:
13          The Company continues urgently to seek clarity from Dr. B.R. Shetty, Khalifa
14          Bin Butti and H.E. Saeed Bin Butti in relation to the above arrangements and
            their respective shareholdings, and encourages Dr. B.R. Shetty, Khalifa Bin
15
            Butti and H.E. Saeed Bin Butti, and their advisers, to agree the legal position
16          in relation to the ownership of the Ordinary Shares in question without further
17
            delay.

18          78.    That same day, NMC announced that Defendant K. Bin Butti had resigned as
19
      a Director effective immediately.
20
21          79.    On this news, NMC ADSs fell $0.54 per ADS, or almost 5%, to close at
22
      $10.40 per ADS on February 14, 2020, further damaging investors.
23
            80.    Then on February 17, 2020, NMC announced that Abdulrahman Basaddiq
24
25    and Hani Buttikhi had both resigned as Directors of the Company. Both were appointed
26
      to the Board of Directors by the principal shareholder group of Defendant K. Bin Butti,
27
28    H.E. Bin Butti, and Defendant Shetty.
29
                                              COMPLAINT
30                                               28
31
     Case 2:20-cv-02895-GW-AFM Document 1 Filed 03/27/20 Page 30 of 42 Page ID #:30



 1
            81.      Also on February 17, 2020, NMC announced that Defendant Shetty had

 2    resigned as Joint-Non Executive Chairman and as a Director of the Company.
 3
            82.      Then, on February 18, 2020, NMC announced an update to Defendant
 4
 5    Shetty’s shares of the Company. The update announced that a bank account for BRS
 6
      International Holding Ltd (“BRS International”), of which Defendant Shetty is the sole
 7
      shareholder, had sold over 10 million shares of NMC ordinary shares between February 3
 8
 9    and 6, 2020.
10
            83.      On this news, NMC ADSs fell $0.74 per ADS, or over 6.5%, to close at
11
12    $10.48 per ADS on February 19, 2020, further damaging investors.
13          84.      Then on February 24, 2020, BRS International, announced that Defendant
14
      Shetty “had pledged 7 million of the company's shares as security for debt” to Goldman
15
16    Sachs. It was also announced that Defendant Shetty only “currently has a 9.81% interest”
17
      in NMC.
18
19          85.      On this new NMC ADSs fell $0.66 per ADS, or over 5.7%, to close at $10.81
20    per ADS on February 24, 2020, further damaging investors.
21
            86.      Then, on March 10, 2020, the Financial Times published the article titled
22
23    "NMC Health Discovers Almost $3bn of Debt Hidden from Its Board" which continued
24
      to disclose NMC’s lack of internal controls and under reporting of debt reporting.
25
26          87.      Further on March 10, 2020, Bloomberg published the article titled "Abu

27    Dhabi Insurer Steps In to Help NMC Health Pay Salaries" reporting that an insurer was
28
      assisting to pay NMC’s expenses, stating the following in pertinent part:
29
                                             COMPLAINT
30                                              29
31
     Case 2:20-cv-02895-GW-AFM Document 1 Filed 03/27/20 Page 31 of 42 Page ID #:31



 1
            An Abu Dhabi-owned insurer is helping NMC Health Plc pay overdue bills,
            according to people familiar with the matter, in what could be a sign the
 2          emirate is stepping in to help the embattled hospital operator.
 3
            The National Health Insurance Co., known as Daman, is speeding up
 4          payments to Abu Dhabi-based NMC so it can pay salaries and other invoices,
 5          the people said.
 6
            88.    On this news, NMC ADSs fell $3.28 per ADS, or almost 64%, to close at
 7
      $1.85 per ADS on March 10, 2020, further damaging investors.
 8
 9          89.    As a result of Defendants’ wrongful acts and omissions, and the precipitous
10
      decline in the market value of the Company’s securities, Plaintiff and other Class members
11
12    have suffered significant losses and damages.
13                      PLAINTIFF’S CLASS ACTION ALLEGATIONS
14
            90.    Plaintiff brings this action as a class action pursuant to Federal Rule of Civil
15
16    Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons other than
17    defendants who acquired NMC securities publicly traded on the OTC Pink during the
18
      Class Period, and who were damaged thereby (the “Class”). Excluded from the Class are
19
20    Defendants, the officers and directors of NMC, members of the Individual Defendants’
21
      immediate families and their legal representatives, heirs, successors or assigns and any
22
23    entity in which Officer or Director Defendants have or had a controlling interest.
24          91.    The members of the Class are so numerous that joinder of all members is
25
      impracticable. Throughout the Class Period, NMC securities were actively traded on the
26
27    OTC Pink. While the exact number of Class members is unknown to Plaintiff at this time
28
29
                                             COMPLAINT
30                                              30
31
     Case 2:20-cv-02895-GW-AFM Document 1 Filed 03/27/20 Page 32 of 42 Page ID #:32



 1
      and can be ascertained only through appropriate discovery, Plaintiff believes that there are

 2    hundreds, if not thousands of members in the proposed Class.
 3
            92.    Plaintiff’s claims are typical of the claims of the members of the Class as all
 4
 5    members of the Class are similarly affected by Defendants’ wrongful conduct in violation
 6
      of federal law that is complained of herein.
 7
            93.    Plaintiff will fairly and adequately protect the interests of the members of the
 8
 9    Class and has retained counsel competent and experienced in class and securities litigation.
10
      Plaintiff has no interests antagonistic to or in conflict with those of the Class.
11
12          94.    Common questions of law and fact exist as to all members of the Class and
13    predominate over any questions solely affecting individual members of the Class. Among
14
      the questions of law and fact common to the Class are:
15
16                 • whether the Exchange Act was violated by Defendants’ acts as alleged
17                   herein;
                   • whether statements made by Defendants to the investing public during the
18                   Class Period misrepresented material facts about the financial condition
19                   and business of NMC;
                   • whether Defendants’ public statements to the investing public during the
20
                     Class Period omitted material facts necessary to make the statements
21                   made, in light of the circumstances under which they were made, not
22
                     misleading;
                   • whether the Defendants caused NMC to issue false and misleading filings
23                   during the Class Period;
24                 • whether Defendants acted knowingly or recklessly in issuing false filings;
                   • whether the prices of NMC securities during the Class Period were
25
                     artificially inflated because of the Defendants’ conduct complained of
26                   herein; and
27                 • whether the members of the Class have sustained damages and, if so, what
                     is the proper measure of damages.
28
29
                                              COMPLAINT
30                                               31
31
     Case 2:20-cv-02895-GW-AFM Document 1 Filed 03/27/20 Page 33 of 42 Page ID #:33



 1
            95.    A class action is superior to all other available methods for the fair and

 2    efficient adjudication of this controversy since joinder of all members is impracticable.
 3
      Furthermore, as the damages suffered by individual Class members may be relatively
 4
 5    small, the expense and burden of individual litigation make it impossible for members of
 6
      the Class to individually redress the wrongs done to them. There will be no difficulty in
 7
      the management of this action as a class action.
 8
 9          96.    Plaintiff will rely, in part, upon the presumption of reliance established by the
10
      fraud-on-the-market doctrine in that:
11
12                 • NMC ADSs met the requirements for listing, and were listed and actively
                     traded on the OTC Pink, an efficient market;
13
                   • NMC regularly communicated with public investors via established
14                   market communication mechanisms, including through the regular
15
                     dissemination of press releases via major newswire services and through
                     other wide-ranging public disclosures, such as communications with the
16                   financial press and other similar reporting services;
17                 • NMC’s securities were liquid and traded with sufficient volume during
                     the Class Period; and
18
                   • NMC was followed by a number of securities analysts employed by major
19                   brokerage firms who wrote reports that were widely distributed and
                     publicly available.
20
21          97.    Based on the foregoing, the market for NMC securities promptly digested
22
      current information regarding NMC from all publicly available sources and reflected such
23
24    information in the prices of the securities, and Plaintiff and the members of the Class are
25    entitled to a presumption of reliance upon the integrity of the market.
26
            98.    Alternatively, Plaintiff and the members of the Class are entitled to the
27
28    presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the
29
                                              COMPLAINT
30                                               32
31
     Case 2:20-cv-02895-GW-AFM Document 1 Filed 03/27/20 Page 34 of 42 Page ID #:34



 1
      State of Utah v. United States, 406 U.S. 128 (1972), as Defendants omitted material

 2    information in their Class Period statements in violation of a duty to disclose such
 3
      information as detailed above.
 4
 5
 6                                               COUNT I
 7
             For Violations of Section 10(b) and Rule 10b-5 Promulgated Thereunder
 8
                                        Against All Defendants
 9
10           99.    Plaintiff repeats and realleges each and every allegation contained above as
11
      if fully set forth herein.
12
13
             100. This Count is asserted against Defendants is based upon Section 10(b) of the

14    Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.
15
             101. During the Class Period, Defendants, individually and in concert, directly or
16
17    indirectly, disseminated or approved the false statements specified above, which they
18
      knew    or    deliberately   disregarded    were   misleading   in   that   they   contained
19
      misrepresentations and failed to disclose material facts necessary in order to make the
20
21    statements made, in light of the circumstances under which they were made, not
22
      misleading.
23
24           102. Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that they:
25
                    • employed devices, schemes and artifices to defraud;
26                  • made untrue statements of material facts or omitted to state material facts
27
                      necessary in order to make the statements made, in light of the
                      circumstances under which they were made, not misleading; or
28
29
                                             COMPLAINT
30                                              33
31
     Case 2:20-cv-02895-GW-AFM Document 1 Filed 03/27/20 Page 35 of 42 Page ID #:35



 1                 • engaged in acts, practices and a course of business that operated as a fraud
                     or deceit upon Plaintiff and others similarly situated in connection with
 2                   their purchases of NMC securities during the Class Period.
 3
            103. Defendants acted with scienter in that they knew that the public documents
 4
 5    and statements issued or disseminated in the name of NMC were materially false and
 6
      misleading; knew that such statements or documents would be issued or disseminated to
 7
 8
      the investing public; and knowingly and substantially participated, or acquiesced in the

 9    issuance or dissemination of such statements or documents as primary violations of the
10
      securities laws. These defendants by virtue of their receipt of information reflecting the
11
12    true facts of NMC, their control over, and/or receipt and/or modification of NMC’s
13
      allegedly materially misleading statements, and/or their associations with the Company
14
      which made them privy to confidential proprietary information concerning NMC,
15
16    participated in the fraudulent scheme alleged herein.
17
            104. Individual Defendants, who are the senior officers and/or directors of the
18
19    Company, had actual knowledge of the material omissions and/or the falsity of the material
20    statements set forth above, and intended to deceive Plaintiff and the other members of the
21
      Class, or, in the alternative, acted with reckless disregard for the truth when they failed to
22
23    ascertain and disclose the true facts in the statements made by them or other NMC
24
      personnel to members of the investing public, including Plaintiff and the Class.
25
26          105. As a result of the foregoing, the market price of NMC securities was
27    artificially inflated during the Class Period. In ignorance of the falsity of Defendants’
28
      statements, Plaintiff and the other members of the Class relied on the statements described
29
                                              COMPLAINT
30                                               34
31
     Case 2:20-cv-02895-GW-AFM Document 1 Filed 03/27/20 Page 36 of 42 Page ID #:36



 1
      above and/or the integrity of the market price of NMC securities during the Class Period

 2    in purchasing NMC securities at prices that were artificially inflated as a result of
 3
      Defendants’ false and misleading statements.
 4
 5           106. Had Plaintiff and the other members of the Class been aware that the market
 6
      price of NMC securities had been artificially and falsely inflated by Defendants’
 7
      misleading statements and by the material adverse information which Defendants did not
 8
 9    disclose, they would not have purchased NMC securities at the artificially inflated prices
10
      that they did, or at all.
11
12           107. As a result of the wrongful conduct alleged herein, Plaintiff and other
13    members of the Class have suffered damages in an amount to be established at trial.
14
             108. By reason of the foregoing, Defendants have violated Section 10(b) of the
15
16    1934 Act and Rule 10b-5 promulgated thereunder and are liable to the Plaintiff and the
17
      other members of the Class for substantial damages which they suffered in connection
18
19    with their purchase of NMC securities during the Class Period.
20                                            COUNT II
21
                           Violations of Section 20(a) of The Exchange Act
22
23                                Against the Individual Defendants
24
             109. Plaintiff repeats and realleges each and every allegation contained in the
25
26    foregoing paragraphs as if fully set forth herein.

27           110. During the Class Period, the Individual Defendants participated in the
28
      operation and management of NMC, and conducted and participated, directly and
29
                                              COMPLAINT
30                                               35
31
     Case 2:20-cv-02895-GW-AFM Document 1 Filed 03/27/20 Page 37 of 42 Page ID #:37



 1
      indirectly, in the conduct of NMC’s business affairs. Because of their senior positions,

 2    they knew the adverse non-public information about NMC’s misstatement of revenue and
 3
      profit and false financial statements.
 4
 5          111. As officers and/or directors of a publicly owned company, the Individual
 6
      Defendants had a duty to disseminate accurate and truthful information with respect to
 7
      NMC’s financial condition and results of operations, and to correct promptly any public
 8
 9    statements issued by NMC which had become materially false or misleading.
10
            112. Because of their positions of control and authority as senior officers, the
11
12    Individual Defendants were able to, and did, control the contents of the various reports,
13    press releases and public filings which NMC disseminated in the marketplace during the
14
      Class Period concerning NMC’s results of operations. Throughout the Class Period, the
15
16    Individual Defendants exercised their power and authority to cause NMC to engage in the
17
      wrongful acts complained of herein.         The Individual Defendants therefore, were
18
19    “controlling persons” of NMC within the meaning of Section 20(a) of the Exchange Act.
20    In this capacity, they participated in the unlawful conduct alleged which artificially
21
      inflated the market price of NMC securities.
22
23          113. By reason of the above conduct, the Individual Defendants are liable pursuant
24
      to Section 20(a) of the Exchange Act for the violations committed by NMC.
25
26                                     PRAYER FOR RELIEF

27          WHEREFORE, Plaintiff, on behalf of himself and the Class, prays for judgment
28
      and relief as follows:
29
                                               COMPLAINT
30                                                36
31
     Case 2:20-cv-02895-GW-AFM Document 1 Filed 03/27/20 Page 38 of 42 Page ID #:38



 1
            A.     Declaring this action to be a proper class action, designating Plaintiff as Lead

 2     Plaintiff and certifying Plaintiff as a class representative under Rule 23 of the Federal
 3
       Rules of Civil Procedure and designating Plaintiff’s counsel as Lead Counsel;
 4
 5          B.     Awarding damages in favor of Plaintiff and the other Class members against
 6
       all defendants, jointly and severally, together with interest thereon;
 7
            C.     Awarding Plaintiff and the Class reasonable costs and expenses incurred in
 8
 9     this action, including counsel fees and expert fees; and
10
            D.     Awarding Plaintiff and other members of the Class such other and further
11
12     relief as the Court may deem just and proper.
13                                  JURY TRIAL DEMANDED
14
            Plaintiff hereby demands a trial by jury.
15
16
      Dated: March 27, 2020                          Respectfully submitted,
17
18
                                                     POMERANTZ LLP
19
                                                     /s/ Jennifer Pafiti
20
                                                     Jennifer Pafiti (SBN 282790)
21                                                   1100 Glendon Avenue, 15th Floor
                                                     Los Angeles, CA 90024
22
                                                     Telephone: (310) 405-7190
23                                                   jpafiti@pomlaw.com
24
                                                     POMERANTZ LLP
25                                                   Jeremy A. Lieberman
26                                                   J. Alexander Hood II
                                                     600 Third Avenue, 20th Floor
27                                                   New York, New York 10016
28                                                   Telephone: (212) 661-1100
29
                                              COMPLAINT
30                                               37
31
     Case 2:20-cv-02895-GW-AFM Document 1 Filed 03/27/20 Page 39 of 42 Page ID #:39



 1
                                              jalieberman@pomlaw.com
                                              ahood@pomlaw.com
 2
 3                                            POMERANTZ LLP
                                              Patrick V. Dahlstrom
 4                                            10 South La Salle Street, Suite 3505
 5                                            Chicago, Illinois 60603
                                              Telephone: (312) 377-1181
 6
                                              Facsimile: (312) 377-1184
 7                                            pdahlstrom@pomlaw.com
 8
                                              BRONSTEIN, GEWIRTZ &
 9                                            GROSSMAN, LLC
10                                            Peretz Bronstein
                                              60 East 42nd Street, Suite 4600
11                                            New York, NY 10165
12                                            Telephone: (212) 697-6484
                                              peretz@bgandg.com
13
14                                            Attorneys for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
                                        COMPLAINT
30                                         38
31
       Case 2:20-cv-02895-GW-AFM Document 1 Filed 03/27/20 Page 40 of 42 Page ID #:40




CERTIFICATION PURSUANT TO FEDERAL
SECURITIES LAWS

1. I make this declaration pursuant to Section 27(a)(2) of the Securities Act of 1933 (“Securities Act”) and/or
Section 21D(a)(2) of the Securities Exchange Act of 1934 (“Exchange Act”) as amended by the Private Securities
Litigation Reform Act of 1995.

2. I have reviewed a Complaint against NMC Health Plc (“NMC” or the “Company”) and authorize the filing of a
comparable complaint on my behalf.

3. I did not purchase or acquire NMC securities at the direction of plaintiffs counsel, or in order to participate in
any private action arising under the Securities Act or Exchange Act.

4.   I am willing to serve as a representative party on behalf of a Class of investors who purchased or acquired
NMC securities during the class period, including providing testimony at deposition and trial, if necessary. I
understand that the Court has the authority to select the most adequate lead plaintiff in this action.

5. To the best of my current knowledge, the attached sheet lists all of my transactions in NMC securities during
the Class Period as specified in the Complaint.

6. During the three-year period preceding the date on which this Certification is signed, I have not sought to
serve as a representative party on behalf of a class under the federal securities laws.

7.    I agree not to accept any payment for serving as a representative party on behalf of the class as set forth in
the Complaint, beyond my pro rata share of any recovery, except such reasonable costs and expenses directly
relating to the representation of the class as ordered or approved by the Court.

8.   I declare under penalty of perjury that the foregoing is true and correct.




Name

Print Name
Shengming Huang

Signature
             Case 2:20-cv-02895-GW-AFM Document 1 Filed 03/27/20 Page 41 of 42 Page ID #:41




 Full Name
 Shengming Huang

(redacted)
Case 2:20-cv-02895-GW-AFM Document 1 Filed 03/27/20 Page 42 of 42 Page ID #:42



  NMC Health plc (NMHLY)                                                 Huang, Shengming

                                  List of Purchases and Sales

                           Purchase              Number of                Price Per
         Date               or Sale              Shares/Unit             Share/Unit

          12/20/2019             Purchase                       7,757             $16.5500
          12/20/2019             Purchase                       8,088             $16.5000
          12/30/2019                 Sale                         (91)            $23.8700
          12/30/2019                 Sale                        (100)            $23.7800
